           Case 1:03-cr-01305-JGK Document 319 Filed 12/02/20 Page 1 of 3
                                                                  l
                                                                         -- --- - - -- ,.
                                                                         --••• -
                                                                  IP"_._ ,      -•
                                                                                      .
                                                                                          -
                                                                                          _   .._ _ _ _         ~   ..   -
                                                                                                                             ___
                                                                                                                             •   •



                                                  11T'J<"'n~
                                                  l ,_ . '" ..,' LJl'\J'.
                                                  ':\ I~n-" 0r
                                                            - - ..· 1,._;/"
                                                                         ,f::;'' rrr·
                                                                                              -4 J..   •   ..




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
UNITED ST ATES OF AMERICA,                                            ' ...--           - - ------ ---•--
                                                                                   - -- ---            .- - ---- -                   ---·--.·-
                                                                                                                                            --
                  -against-                                                                            03 er 1305 (JGK)

                                                                                                                ORDER
JAMIE VENDIVEL,
                                   Defendant.
--------------------------------------------------------------X

          The Court has received the attached letter from the defendant, Jamie Vendivel,

which it transmits to the CJA attorney, on duty, for today. The Court advises that the Federal

Defenders are ineligible for assignment, due to a conflict in this matter.

          The Court appoints the CJA attorney on duty, today, Megan Wolfe Bennett, Esq, to

represent the defendant for all purposes, including any future motions the defendant wishe,s to

submit.

SO ORDERED.

                                                                           JOHN G. KOEL TL
                                                                       TED STATES DISTRICT JUDGE
Dated: New York, New York
       December 2, 2020
           Case 1:03-cr-01305-JGK Document 319 Filed 12/02/20 Page 2 of 3



 10: !JS DGJ jo\-\t"i r:,. Koe I +I
      uniteJ Stet-ks OludheuSe
        s- Peo..rl   Strce:.t
        New ·york I NY IOiJ07- 11i 2.

i1DM:   Mr. ja.Mes V«!nclivel -# ~i'3'1'J ··o~-{
                                1
        fedut.1.( M-c.,hc,d Ce11dcr De.11cA5
        p, 0, Box   87'1                                                 - 'Jl'O:i'.....,
                                                          -~0'11,,f?AMeEA~
                                                                "1
        Aye r, NA 01~3                                      JOHN 0i ~Oi;;L,L
                                                                     .. o,'
Case 1:03-cr-01305-JGK Document 319 Filed 12/02/20 Page 3 of 3
